Per Curiam.
It appears among the findings of the referee that no property, assets, effects, or books of said company came into the hands of said William Brookfield, as receiver, under the order of the supreme court of the city, county, and state of New York appointing him receiver upon the application of the people of the state of New York. The evidence not being before the court, it must be assumed that it was sufficient to sustain the finding. As no property of the corporation ever came into the hands of the receiver, and as the order appointing him receiver had been vacated and set aside, he was entitled to his discharge as receiver; and the order which discharged him, and canceled his bond, should be affirmed, with $10 costs and disbursements.